390 F.2d 185
UNITED STATES of America ex rel. Edgar I. SHOTT, Jr.,Relator-Appellant,v.Dan TEHAN, Sheriff of Hamilton County, Respondent-Appellee.
No. 18042.
United States Court of Appeals Sixth Circuit.
Feb. 28, 1968.

James G. Andrews, Jr., Cincinnati, Ohio, for appellant, John Kennedy Lynch, Cleveland, Ohio, John A. Lloyd, Jr., Cincinnati, Ohio, on the brief.
Calvin W. Prem, Asst. Pros.  Atty., Cincinnati, Ohio, for appellee, Melvin G. Rueger, Pros.  Atty., Cincinnati, Ohio, on the brief.
Before EDWARDS, CELEBREZZE and COMBS, Circuit Judges.
PER CURIAM.


1
This is an appeal from the denial by the District Court for the Southern District of Ohio of appellant's second amended petition for writ of habeas corpus.


2
Petitioner contends that when this court reversed the denial of the first petition for habeas corpus (United States ex rel. Shott v. Tehan, 337 F.2d 990 (6th Cir. 1964)) and ordered the District Court to grant same, the order entered thereunder by the District Court effectively terminated the jurisdiction of the federal courts over the petitioner.  The record shows, however, that in due course of authorized appellate procedure, the United States Supreme Court granted certiorari in relation to this court's decision cited above and reversed same.  Tehan v. United States ex rel. Shott, 382 U.S. 406, 86 S. Ct. 459, 15 L. Ed. 2d 453 (1966).  This reversal nullified the effect of the prior orders of both this court and the District Court which had been entered in pursuance of the Sixth Circuit opinion.  Eagles v. United States ex rel. Samuels, 329 U.S. 304, 67 S. Ct. 313, 91 L. Ed. 308 (1946).


3
On appellant's second issue the District Court held that appellant's complaints about prejudicial publicity did not come within the rule of Sheppard v. Maxwell, 384 U.S. 333, 86 S. Ct. 1507, 16 L. Ed. 2d 600 (1966).  We agree.


4
Affirmed.